Citation Nr: 1618905	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee arthritis with meniscal tear and chondromalacia.    
      
2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to June 1991 in support of Operation Desert Shield/Desert Storm, with service in the Southwest Asia Theater of Operations from November 1990 to May 1991.  He also served on active duty for training from December 1980 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2009 and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The March 2009 rating decision denied entitlement to TDIU and the September 2013 rating decision denied a rating in excess of 20 percent for right knee arthritis with meniscal tear and chondromalacia.

In February 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that additional evidence consisting of VA treatment records dated through April 2016 and private treatment records were obtained in April 2016 and May 2016, respectively.  While the Veteran has not waived AOJ consideration of such evidence, as his claims are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

During his February 2016 Board hearing the Veteran testified that he has had additional surgery to the right knee since the July 2015 VA examination, which resulted in painful scars.  See Board Hearing Transcript, pp. 8-10.  He testified that he was barely able to bend his knee by the time of the October 2015 surgery (Transcript, p. 9), and that his right knee range of motion, though somewhat better, is still "less than half."  Transcript, pp. 6-8.  He also complained of instability and laxity in the knee, and said that he has been told that he needs a total knee replacement.  Transcript, pp. 11-13.  As there is an allegation of worsening since the last VA examination was conducted in July 2015, the Veteran should be re-examined.  38 C.F.R. § 3.327(a).  Additionally, while on remand, the record should be updated to include VA treatment records dated after April 2016.  Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786, 791 (2016).  The AOJ should also provide the Veteran an opportunity to identify any outstanding private treatment records referable to his right knee disability and, thereafter, all such records should be obtained, to include those pertaining to the October 2015 private surgery and follow-up records.  

As for the appeal for TDIU, the Veteran claims that he is unable to work due to his service-connected headaches and right knee disabilities, and reports that he has not worked since 2009.  Transcript, p. 19.  See also Social Security Administration records, in which the Veteran reported that he last worked in March 2009.  At this time the Veteran does not meet the schedular threshold for a TDIU under 38 C.F.R. § 4.16(a); however, this could change depending on the outcome of his inextricably intertwined appeal for a higher rating for his right knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, consideration of a TDIU must be deferred pending the outcome of his increased rating claim.  

Finally, as noted previously, additional evidence was associated with the file in April 2016 and May 2016 and the Veteran has not waived AOJ consideration of such evidence.  Therefore, the Veteran's claims should be readjudicated on the entirety of the evidence, to include the records received in April 2016 and May 2016.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his right knee disability.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from April 2016 to the present and private records pertaining to his October 2015 right knee surgery, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, schedule the Veteran for a VA examination regarding his claim for an increased rating for his service-connected right knee disability, including residual surgical scarring.  The record, to include a copy of this remand, should be reviewed by the examiner.  

All indicated tests (including x-ray and range of motion) should be conducted, and all findings reported in detail.  The examiner must also discuss the Veteran's medical history, symptoms, and current complaints with the Veteran, and document the Veteran's disclosures in the examination report. The examiner is then specifically requested to advise as follows: 

a) report right knee range of motion findings for both flexion and extension;

b) state whether there is any objective evidence of pain on range of motion; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain; the point in range of motion testing when pain begins and ends; and the point at which pain begins and ends in range of motion testing after repetitive motion;

c) state whether there is any incoordination, weakened movement and excess fatigability on use; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

d) state whether there would be additional limits on functional ability on repeated use or during flare-ups of the right knee (if the Veteran describes flare-ups); and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible;  

e) state whether there is lateral instability or recurrent subluxation of the right knee; and, if so, whether the instability is best characterized as slight, moderate, or severe;

f) describe the nature and severity of any meniscal symptomatology found to be present;

g) describe the characteristics of the right knee scar(s), including dimensions and symptoms; in particular, state whether any right knee surgical scar is tender/painful on palpation;

h) discuss the impact of the Veteran's right knee disability on his activities of daily living and employability.   

A rationale for all opinions offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the records received in April 2016 and May 2016.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

